IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: ESTATE OF ROBERT M.             : No. 885 MAL 2014
MUMMA, DECEASED                        :
                                       :
                                       : Petition for Allowance of Appeal from the
PETITION OF: BARBARA M. MUMMA          : Order of the Superior Court


IN RE: ESTATE OF ROBERT M.             : No. 886 MAL 2014
MUMMA, DECEASED                        :
                                       :
                                       : Petition for Allowance of Appeal from the
PETITION OF: ROBERT M. MUMMA, II       : Order of the Superior Court


IN RE: ESTATE OF ROBERT M.             : No. 887 MAL 2014
MUMMA, DECEASED                        :
                                       :
                                       : Petition for Allowance of Appeal from the
PETITION OF: ROBERT M. MUMMA, II       : Order of the Superior Court


IN RE: ESTATE OF ROBERT M.             : No. 888 MAL 2014
MUMMA, DECEASED                        :
                                       :
                                       : Petition for Allowance of Appeal from the
PETITION OF: ROBERT M. MUMMA II        : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 11th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.